FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30036

               Plaintiff - Appellee,             D.C. No. 1:01-cr-00107-EJL

  v.
                                                 MEMORANDUM*
ROLAND BOYD MAXFIELD, III,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Idaho
                     Edward J. Lodge, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Roland Boyd Maxfield, III, appeals from the district court’s judgment and

challenges the 10-month custodial sentence and 26-month term of supervised

release imposed upon revocation of supervised release. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Maxfield contends that the district court procedurally erred by failing to

explain adequately the sentence imposed. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none.

Although the district court did not explicitly reject the arguments raised by

Maxfield, the record reflects that it considered those arguments along with the 18

U.S.C. § 3583(e) factors, and adequately explained the sentence imposed. See

United States v. Carter, 560 F.3d 1107, 1118-19 (9th Cir. 2009) (district court has

no obligation to address defendant’s arguments on the record where it is clear from

the context that the arguments were heard); United States v. Carty, 520 F.3d 984,

992-93 (9th Cir. 2008) (en banc).

      Maxfield also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Maxfield’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The 10-month custodial sentence at

the top of the Guidelines range, followed by 26 months of supervised release, is

substantively reasonable in light of the section 3583(e) factors and the totality of

the circumstances. See id.

      AFFIRMED.




                                           2                                    13-30036